Citation Nr: 1119375	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-38 688	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for service connection for peripheral neuropathy (PN), to include as due to Agent Orange (AO) exposure, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August to September 1962, and from May 1968 to February 1970.  He served in Vietnam from February 1969 to February 1970.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that denied service connection for PN on the grounds that new and material evidence to reopen the claim had not been received, and a May 2009 rating action that denied service connection for PTSD, anxiety, and depression.

In September 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington. D.C.  At the hearing, as well as in a September 2010 written statement, the Veteran withdrew his appeal with respect to the issues of service connection for anxiety and depression.

The issue of service connection for PN is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for service connection for PTSD on appeal has been accomplished.

2.  Uncontradicted competent medical opinion establishes that the veteran's PTSD is a result of his fear of hostile military activity during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development action needed to render a fair decision on that claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.    See 38 C.F.R. 3.304(f).

If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to his or others' physical integrity, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran contends that he suffers from PTSD as a result of his military service in Vietnam.  He asserts that he suffered from depression and anxiety in service.  He testified at the Board hearing that he feared for his life when the bases at which he was stationed in Vietnam came under enemy rocket and mortar fire, and the perimeters were breached by enemy small arms fire.     

A review of the service personnel and administrative records discloses that the Veteran served in Vietnam from February 1969 to February 1970, including during the Tet 69 Counteroffensive.

A review of the service medical records discloses that the Veteran complained of depression or excessive worry on December 1968 examination and on February 1970 separation examination, and that he was found to be psychiatrically normal on both examinations.

Post service, on January 2009 VA examination, the Veteran gave an approximately 6-month history of dreams and night-time awakenings, at times with sweats and fear.  He noted that he was constantly "on guard" and seemed to contemplate an escape route from any potential situation.  The physician noted that the Veteran had served in Vietnam.  After examination, the impressions included relative recent onset PTSD.

On February 2009 VA psychiatric examination, the Veteran complained of depression, recurring nightmares, profuse sweating, and intrusive thinking of events that he experienced in military service in Vietnam, as well as startle/
guardedness, hypervigilance, and irritability, with flashbacks of his Vietnam experiences.  The physician opined that it appeared that the Veteran had delayed-onset PTSD.  After mental status examination, the diagnoses included delayed-onset PTSD and recurrent major depression.

On August 2009 VA psychological examination conducted for the purpose of diagnostic clarification to assist the abovementioned VA psychiatrist in ruling PTSD in or out, the Veteran gave a history of involvement in approximately 4 firefights in service in Vietnam, as well as being subjected to at least weekly enemy mortar or rocket attacks.  On examination, the examiner noted that the Veteran was exposed to traumatic events consisting of the danger of personal death or serious injury, or witnessing the death or serious injury of others while serving in Vietnam, and that his reaction to them involved intense fear, helplessness, or horror.  He persistently re-experienced the traumatic events, and avoided stimuli that were associated with those events; he had persistent symptoms of increased arousal; and the symptoms had lasted more than 1 month, and caused significant impairment in social, occupational, or other areas of functioning.  After mental status examination and psychological testing, the diagnosis was PTSD, which the examiner opined was more likely than not caused by the veteran's military experiences in Vietnam.  

In September 2009, the VA psychiatrist who examined the Veteran in February certified that the Veteran met all the criteria for a diagnosis of PTSD.

After June 2010 VA psychological examination, the examiner opined that the veteran's depression appeared to be related to disturbing memories and dreams concerning traumatic experiences that he had during military service in Vietnam.  
     
In view of the veteran's testimony that he feared for his life when the bases at which he was stationed in Vietnam came under enemy rocket and mortar fire, and the perimeters were breached by enemy small arms fire; the service personnel and administrative records corroborating his service in Vietnam from February 1969 to February 1970, including during the Tet 69 Counteroffensive; the August 2009 VA psychologist's diagnosis of PTSD that was caused by the veteran's military experiences in Vietnam, namely, exposure to traumatic events consisting of the danger of personal death or serious injury, or witnessing the death or serious injury of others, and that his reaction to them involved intense fear, helplessness, or horror; and the September 2009 the VA psychiatrist's opinion that the Veteran met all the criteria for a diagnosis of PTSD, the Board finds that the criteria for service connection for PTSD are met.  In this regard, the Board points out that the record contains no contrary medical opinion to weigh against the claim.    


ORDER

Service connection for PTSD is granted.


REMAND

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claim for service connection for PN on appeal has not been accomplished.

The Veteran contends that he suffers from PN as a result of AO exposure during military service in Vietnam.

A review of the evidence discloses that the Veteran was seen at the Mayo Clinic in mid-January 1999 with an approximately 1-year history of tingling/shocking sensation in the arms and legs.  He denied any chemical exposure or history of PN.  After examination, the impression was paresthesia, with the differential being primarily sensory PN.  After laboratory and electromyographic (EMG) tests, the impression in late January was evidence of a length-dependent, mixed axonal and demyelinating motor PN.  January 2004 EMG tests showed evidence of mild progression of a length-dependent, predominantly axonal sensorimotor PN.  

On April 2008 VA examination, the physician noted that the Veteran had sensory PN as confirmed by EMG and nervo conduction studies at the VA and the Mayo Clinic, and she opined that this was associated with AO exposure in military service in Vietnam.

In August 2008, another VA physician's impression was sensory PN with history of AO exposure.  After January 2009 VA examination by the same physician, the impression was PN of unknown etiology with resultant difficulty with balance.  On February 2009 VA examination by another physician, the Veteran complained of worsening PN; the diagnoses included severe PN, possibly secondary to AO.

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau, 2 Vet. App. at 143.  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  The VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of AO exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 34 F. 3d at 1044, citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include AO) for all veterans who served in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii)) (2010).  

In this case, the service records confirm the veteran's service in Vietnam during the Vietnam era.  Thus, under the legal authority cited above, he is presumed to have been exposed to AO during his Vietnam service.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In this case, the Board finds that the Veteran should be afforded a VA neurological examination to reconcile conflicting medical information, and to obtain a definitive medical opinion as to the etiology of his PN.  Thus, this case must be remanded to the RO to obtain such examination to resolve that issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for PN at the Minneapolis and St. Cloud, Minnesota VA Medical Centers (VAMCs) and the Brainerd, Minnesota VA clinic from 2009 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for PN on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of all records of outstanding treatment and evaluation of the Veteran for PN at the Minneapolis and St. Cloud, Minnesota VAMCs and the Brainerd, Minnesota VA clinic from 2009 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should arrange for the Veteran to undergo a VA neurological examination to determine the relationship, if any, between his current PN and his military service, to include presumed AO exposure therein.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed PN (a) is due to military service or any incident thereof, including presumed exposure to AO therein; or (b) is directly related to any symptoms that the Veteran identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  

In reaching his opinions, the physician should review and address the 1999 and 2004 Mayo Clinic records, and the 2008 and 2009 VA medical records, and set forth the complete rationale for all conclusions and opinions reached in a printed (typewritten) report.  

4.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for PN on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  
 
7.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


